Title: From Thomas Jefferson to Markes Vandewall, 5 May 1806
From: Jefferson, Thomas
To: Vandewall, Markes


                                                
                            
                            Washington May 5. 06.
                        
                  Th: Jefferson being on his departure for Monticello where he will be about a month, asks the favor of Colo.
                            Vandevall to forward thither all letters coming for him after the reciept of this. he salutes him with respect.
                        
                            Th: Jefferson
                     
                        
                    